 



Exhibit 10.32
ENDEAVOUR INTERNATIONAL CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made and entered into
by and between Endeavour International Corporation (the “Company”) and John G.
Williams, an employee of the Company (“Grantee”), dated as of October 1, 2007
but effective as of the grant date(s) shown in Appendix A attached hereto.
     WHEREAS, effective John G. Williams Grantee shall be an employee of the
Company and as an inducement for such employment and in connection with Grantee
providing services to the Company as an employee, the Compensation Committee of
the Board of Directors of the Company, on behalf of the Company, desires to
grant to Grantee a number of restricted shares of the Company’s common stock,
par value $.001 per share (the “Common Stock”), subject to the terms and
conditions of this Agreement, with a view to increasing Grantee’s interest in
the Company’s welfare and growth.
     NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:
     1. Grant of Common Stock. Subject to the restrictions, forfeiture
provisions and other terms and conditions set forth herein (a) the Company
hereby grants to Grantee the number of shares of Common Stock (“Restricted
Shares”) as set out in Appendix A hereto, and (b) subject to the terms hereof,
Grantee shall have and may exercise rights and privileges of ownership of such
Restricted Shares, including, without limitation, the voting rights of such
shares and the right to receive dividends declared in respect thereof. This
Agreement and the grant of Restricted Shares are subject to administration by
and the rules and procedures established by the Board of Directors of the
Company (the “Board”) or a committee appointed by the Board to administer this
Agreement (the “Committee”) and the Board or the Committee, if so appointed,
shall have the authority to construe and interpret the terms of this Agreement
and to provide omitted terms to carry out this Agreement. Except with respect to
Section 3(v), any authority provided to the Company, the Board or Committee
herein shall also be provided to the Committee, if one is appointed by the
Board. The Committee shall have the authority to take all actions that it deems
advisable for the administration of this Agreement.
     2. Transfer Restrictions; Vesting.
     (a) Generally. Grantee shall not sell, assign, transfer, exchange, pledge,
encumber, gift, devise, hypothecate or otherwise dispose of (collectively,
“Transfer”) any Restricted Shares prior to their vesting in accordance with the
Vesting Schedule set out in Appendix A. Further, even after such Restricted
Shares become vested, such vested Restricted Shares may not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities or other applicable law or Company policies as
determined by Company on advice of counsel chosen by the Company in its sole
discretion. Restricted

 



--------------------------------------------------------------------------------



 



Shares shall vest as of each of the Vesting Dates set out in Appendix A provided
that Grantee remains an employee through the Vesting Date, except as may
otherwise be provided herein.
     (b) Dividends, etc. If the Company (i) declares a dividend or makes a
distribution on Common Stock in shares of Common Stock or (ii) subdivides or
reclassifies outstanding shares of Common Stock into a greater number of shares
of Common Stock or (iii) combines or reclassifies outstanding shares of Common
Stock into a smaller number of shares of Common Stock, then the number of shares
of Grantee’s Common Stock subject to the transfer restrictions in this Agreement
shall be proportionally increased or reduced as to prevent enlargement or
dilution of Grantee’s rights and duties hereunder. The determination of the
Company’s Board of Directors regarding such adjustment should be final and
binding.
     3. Vesting on Change in Control. Notwithstanding the provisions in
Section 2, on the date immediately preceding the date of a Change in Control of
the Company (as defined below), the Restricted Shares shall be 100% vested. For
purposes of this Agreement, a “Change in Control” shall mean the occurrence of
any of the following events:
          (i) the Company (A) shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly-owned subsidiary of the Company) or (B) is
to be dissolved and liquidated, and as a result of or in connection with such
transaction, the persons who were directors of the Company before such
transaction shall cease to constitute a majority of the Board, or
          (ii) any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of 30%
or more of the outstanding shares of the Company’s voting stock (based upon
voting power), and as a result of or in connection with such transaction, the
persons who were directors of the Company before such transaction shall cease to
constitute a majority of the Board, or
          (iii) the Company sells all or substantially all of the assets of the
Company to any other person or entity (other than a wholly-owned subsidiary of
the Company) in a transaction that requires shareholder approval pursuant to
applicable corporate law; or
          (iv) During a period of two consecutive calendar years, individuals
who at the beginning of such period constitute the Board, and any new
director(s) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office, who either were directors at the beginning of
the two (2) year period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board; or
          (v) any other event that a majority of the Board, in its sole
discretion, shall determine constitutes a Change in Control hereunder.
     4. Forfeiture.
     (a) Termination of Employment. If Grantee’s employment with the Company is
terminated by the Company or Grantee for any reason, then Grantee shall
immediately forfeit all

2



--------------------------------------------------------------------------------



 



Restricted Shares which are unvested unless the Board of Directors, in its sole
discretion, determines that any or all of such unvested Restricted Shares shall
not be so forfeited.
     (b) Forfeited Shares. Any Restricted Shares forfeited under this Section 4
shall automatically revert to the Company and become canceled. Any
certificate(s) representing Restricted Shares which include forfeited shares
shall only represent that number of Restricted Shares which have not been
forfeited hereunder. Upon the Company’s request, Grantee agrees for himself and
any other holder(s) to tender to the Company any certificate(s) representing
Restricted Shares which include forfeited shares for a new certificate
representing the unforfeited number of Restricted Shares.
     5. Issuance of Certificate.
     (a) The Company shall cause to be issued a stock certificate, registered in
the name of the Grantee, evidencing the Restricted Shares upon receipt of a
stock power duly endorsed in blank with respect to such shares. In addition to
any other legends that may be required by applicable law or otherwise, each such
stock certificate shall bear the legends substantially as follows:
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY APPLICABLE STATE SECURITIES
LAWS, AND THEY CANNOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, PLEDGED OR
OTHERWISE HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE REGISTRATION REQUIREMENTS
OF THE ACT AND SUCH STATE LAWS OR UPON DELIVERY TO THIS CORPORATION OF AN
OPINION OF LEGAL COUNSEL SATISFACTORY TO THE CORPORATION THAT AN EXEMPTION FROM
REGISTRATION IS AVAILABLE.
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING
FORFEITURE AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE RESTRICTED STOCK
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER OF SUCH SHARES AND ENDEAVOUR
INTERNATIONAL CORPORATION. COPIES OF THE RESTRICTED STOCK AGREEMENT ARE ON FILE
IN THE OFFICE OF THE SECRETARY OF ENDEAVOUR INTERNATIONAL CORPORATION, LOCATED
AT 1000 MAIN STREET, SUITE 3300, HOUSTON, TEXAS 77002.
The latter legend shall not be removed from the certificate evidencing
Restricted Shares until such time as the restrictions thereon have lapsed.

3



--------------------------------------------------------------------------------



 



     (b) The certificate issued pursuant to this Section 5, together with the
stock powers relating to the Restricted Shares evidenced by such certificate,
shall be held by the Company. The Company may issue to the Grantee a receipt
evidencing the certificates held by it which are registered in the name of the
Grantee.
     6. Tax Requirements.
     (a) Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this grant.
     (b) Share Withholding. With respect to tax withholding required upon any
taxable event arising as a result of this grant, Participant may elect, subject
to the approval of the Board or Committee in its sole discretion, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
shares of common stock having a fair market value on the date the tax is to be
determined equal to the statutory total tax which could be imposed on the
transaction. All such elections shall be made in writing, signed by the
Participant, and shall be subject to any restrictions or limitations that the
Committee, in its discretion, deems appropriate. Any fraction of a share of
common stock required to satisfy such obligation shall be disregarded and the
amount due shall instead be paid in cash by the Participant.
     7. Miscellaneous.
     (a) Certain Transfers Void. Any purported transfer of Restricted Shares in
breach of any provision of this Agreement shall be void and ineffectual, and
shall not operate to transfer any interest or title in the purported transferee.
     (b) No Fractional Shares. All provisions of this Agreement concern whole
shares of Common Stock. If the application of any provision hereunder would
yield a fractional share, the value of such fractional share shall be paid to
the Grantee in cash.
     (c) Not an Employment Agreement. This Agreement is not an employment
agreement, and this Agreement shall not be, and no provision of this Agreement
shall be construed or interpreted to create any employment relationship or right
to continued employment with the Company, Company affiliates, parent, subsidiary
or their affiliates.
     (d) Investment Representation. Grantee represents and warrants to the
Company as follows:
          (i) Grantee is acquiring the Restricted Shares granted pursuant to the
terms hereof, for his own account, for investment, and not with a view to (or
for sale in connection with) any distribution thereof, other than pursuant to
any effective registration statement filed under the Securities Act of 1933, as
amended (the “Securities Act”), registering the of resale of the Restricted
Shares. Grantee has no present intention of selling, granting any participation
in or otherwise distributing the Restricted Shares. Grantee (a) has such
knowledge and experience in financial and business matters and with respect to
investments in securities as to be capable of evaluating the merits and risks of
the investments contemplated by this Agreement, (b) can bear

4



--------------------------------------------------------------------------------



 



the economic risk of the investments contemplated by this Agreement (including a
complete loss of its investment) for an indefinite period of time.
          (ii) Grantee is a bona fide resident of the State of Texas and he has
no present intention of becoming a resident of any other state or jurisdiction.
          (iii) Grantee understands that the Registered Shares have not been
registered under the Securities Act, have not been registered under the
securities laws of any state or jurisdiction and may be required to be held
indefinitely unless a subsequent disposition thereof is registered under the
Securities Act or applicable blue sky laws or unless an exemption from such
registration is available.
          (iv) Grantee believes it has received all the information it considers
necessary or appropriate for deciding whether to acquire the Restricted Shares.
Grantee further represents that it has had an opportunity to ask questions and
receive answers from the Company regarding his investment in the Company.
     (e) Dispute Resolution.
          (i) Arbitration. All disputes and controversies of every kind and
nature between any parties hereto arising out of or in connection with this
Agreement or the transactions described herein as to the construction, validity,
interpretation or meaning, performance, non-performance, enforcement, operation
or breach, shall be submitted to arbitration pursuant to the following
procedures:
               (1) After a dispute or controversy arises, any party may, in a
written notice delivered to the other parties to the dispute, demand such
arbitration. Such notice shall designate the name of the arbitrator (who shall
be an impartial person) appointed by such party demanding arbitration, together
with a statement of the matter in controversy.
               (2) Within 30 days after receipt of such demand, the other
parties shall, in a written notice delivered to the first party, name such
parties’ arbitrator (who shall be an impartial person). If such parties fail to
name an arbitrator, then the second arbitrator shall be named by the American
Arbitration Association (the “AAA”). The two arbitrators so selected shall name
a third arbitrator (who shall be an impartial person) within 30 days, or in lieu
of such agreement on a third arbitrator by the two arbitrators so appointed, the
third arbitrator shall be appointed by the AAA. If any arbitrator appointed
hereunder shall die, resign, refuse or become unable to act before an
arbitration decision is rendered, then the vacancy shall be filled by the method
set forth in this Section for the original appointment of such arbitrator.
               (3) Each party shall bear its own arbitration costs and expenses.
The arbitration hearing shall be held in Houston, Texas at a location designated
by a majority of the arbitrators. The Commercial Arbitration Rules of the
American Arbitration Association shall be incorporated by reference at such
hearing and the substantive laws of the State of Texas (excluding conflict of
laws provisions) shall apply.

5



--------------------------------------------------------------------------------



 



               (4) The arbitration hearing shall be concluded within ten
(10) days unless otherwise ordered by the arbitrators and the written award
thereon shall be made within fifteen (15) days after the close of submission of
evidence. An award rendered by a majority of the arbitrators appointed pursuant
to this Agreement shall be final and binding on all parties to the proceeding,
shall resolve the question of costs of the arbitrators and all related matters,
and judgment on such award may be entered and enforced by either party in any
court of competent jurisdiction.
               (5) Except as set forth in Section 7(e)(ii), the parties
stipulate that the provisions of this Section shall be a complete defense to any
suit, action or proceeding instituted in any federal, state or local court or
before any administrative tribunal with respect to any controversy or dispute
arising out of this Agreement or the transactions described herein. The
arbitration provisions hereof shall, with respect to such controversy or
dispute, survive the termination or expiration of this Agreement.
No party to an arbitration may disclose the existence or results of any
arbitration hereunder without the prior written consent of the other parties;
nor will any party to an arbitration disclose to any third party any
confidential information disclosed by any other party to an arbitration in the
course of an arbitration hereunder without the prior written consent of such
other party.
          (ii) Emergency Relief. Notwithstanding anything in this Section 7(e)
to the contrary, any party may seek from a court any provisional remedy that may
be necessary to protect any rights or property of such party pending the
establishment of the arbitral tribunal or its determination of the merits of the
controversy or to enforce a party’s rights under Section 7(e).
     (f) Notices. Any notice, instruction, authorization, request or demand
required hereunder shall be in writing, and shall be delivered either by
personal in-hand delivery, by telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at the address indicated beneath its signature on the
execution page of this Agreement, and to Grantee at his address indicated on the
Company’s stock records, or at such other address and number as a party shall
have previously designated by written notice given to the other party in the
manner herein set forth. Notices shall be deemed given when received, if sent by
facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means),
and when delivered and receipted for (or upon the date of attempted delivery
where delivery is refused), if hand-delivered, sent by express courier or
delivery service, or sent by certified or registered mail, return receipt
requested.
     (g) Amendment and Waiver. This Agreement may be amended, modified or
superseded only by written instrument executed by the Company and Grantee. Any
waiver of the terms or conditions hereof shall be made only by a written
instrument executed and delivered by the party waiving compliance. Any amendment
or waiver agreed to by the Company shall be effective only if executed and
delivered by a duly authorized executive officer of the Company other than
Grantee. The failure of any party at any time or times to require performance of
any provisions hereof shall in no manner effect the right to enforce the same.
No waiver by any

6



--------------------------------------------------------------------------------



 



party of any term or condition in this Agreement, or breach thereof, in one or
more instances shall be deemed a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.
     (h) Independent Legal and Tax Advice. The Grantee has been advised and
Grantee hereby acknowledges that he or she has been advised to obtain
independent legal and tax advice regarding this grant of Restricted Shares and
the disposition of such shares, including, without limitation, the election
available under Section 83(b) of the Internal Revenue Code of 1986, as amended.
     (i) Governing Law and Severability. This Agreement shall be governed by the
internal laws, and not the laws of conflict, of the State of Texas. The
invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement which shall remain in full force and effect.
     (j) Successors and Assigns. Subject to the limitations which this Agreement
imposes upon transferability of Restricted Shares, this Agreement shall bind, be
enforceable by and inure to the benefit of the Company and its successors and
assigns, and Grantee, and, upon his death, on his estate and beneficiaries
thereof (whether by will or the laws of descent and distribution).
     (k) Community Property. Each spouse individually is bound by, and such
spouse’s interest, if any, in any shares is subject to, the terms of this
Agreement. Nothing in this Agreement shall create a community property interest
where none otherwise exists.
     (l) Entire Agreement. This Agreement supersedes any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitute the sole and only
agreements between the parties with respect to the said subject matter. All
prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement and that any
agreement, statement or promise that is not contained in this Agreement shall
not be valid or binding or of any force or effect.
[Signature page follows]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
on the date first above written.

                      COMPANY:    
 
                    ENDEAVOUR INTERNATIONAL CORPORATION
 
                    By: /s/ Don Teague
 
    Name: Don Teague         Title: Executive Vice President and General Counsel

         
 
  Address:   Endeavour International Corporation
1000 Main Street, Suite 3300
Houston, Texas 77002
Telecopy No.: (713) 307-8793
Attention: Secretary

            GRANTEE:
      /s/ John Williams                    

8



--------------------------------------------------------------------------------



 



         

APPENDIX A TO
RESTRICTED STOCK AGREEMENT

     
Grantee’s Name:
  John G. Williams

              Number of Grant Date:   Restricted Shares Granted
10/01/2007
    400,000  

          Vesting Schedule:      
 
Date   Number of Shares Vested
10/01/2008
    133,333  
10/01/2009
    133,333  
10/01/2010
    133,334  

Note: All vesting is subject to the terms and conditions of the Agreement.

 